Case 6:19-cv-02156-WWB-LRH Document 19 Filed 12/23/19 Page 1 of 11 PageID 121




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

    SHAEDA BURGESS, individually, and on
    behalf of other similarly situated individuals,

                       Plaintiff,
                                                         Case No. 6:19-cv-02156
    vs.
                                                         Judge Wendy W. Berger
    UNIVERSAL CITY DEVELOPMENT
    PARTNERS, LTD. a Florida limited                     Magistrate Judge Leslie R. Hoffman
    partnership, d/b/a UNIVERSAL ORLANDO
    RESORT,

                       Defendant.


                  DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION
                   TO REMAND PRESENT MATTER TO STATE COURT

           This Court should deny Plaintiff’s Motion to Remand Present Matter to State Court

    (“Motion to Remand”) (Doc. 15). Plaintiff’s Motion to Remand ignores Supreme Court

    authority holding that a notice of removal need only satisfy Rule 8 pleading standards, which

    require neither an explicit discussion of Article III in the notice of removal nor evidentiary

    submissions in connection with a notice of removal. Defendant, Universal City Development

    Partners, Ltd. (“Defendant”)’s notice of removal clearly meets Rule 8 pleading requirements

    because it asserts federal question jurisdiction over claims brought under a federal statute.

    Moreover, Defendant has consistently recognized that this Court is bound by Eleventh Circuit

    authority concerning Article III jurisdiction, including the forthcoming en banc decision in

    Muranksy v. Godiva Chocolatier, Inc., No. 16-16486. Defendant should be awarded its fees

    and costs incurred in responding to the Motion to Remand because Plaintiff is taking
Case 6:19-cv-02156-WWB-LRH Document 19 Filed 12/23/19 Page 2 of 11 PageID 122




    inconsistent positions regarding Article III jurisdiction over her claims, simultaneously

    asserting jurisdiction yet asking the Court to remand for lack of jurisdiction.

                                             Background

           On April 22, 2019, the Eleventh Circuit issued a decision in Muransky v. Godiva

    Chocolatier, Inc., 922 F.3d 1175 (11th Cir.), reh’g en banc granted, opinion vacated, 939 F.3d

    1278 (11th Cir. 2019), holding that the plaintiff, who alleged that he suffered an injury in the

    form of an increased risk of identity theft by the printing of a receipt with more than the last

    five digits of his credit card number, had sufficiently alleged a concrete injury for Article III

    standing. Id. at 1189-90.

           On June 5, 2019, Plaintiff filed a case in this federal Court, alleging that Defendant

    violated the Fair and Accurate Transactions Act, 15 U.S.C. § 1681c(g)(1) (“FACTA”), by

    printing more than the last five digits of her credit card number on a receipt. Burgess v.

    Universal City Dev. Partners, No. 6:19-cv-01041 (M.D. Fla.) (“Burgess I”). On September

    11, 2019, Defendant filed a motion to dismiss Burgess I for failure to state a claim, pursuant

    to Rule 12(b)(6). (Burgess I, Doc. 32.) Defendant’s motion also included a brief alternate

    argument, pursuant to Rule 12(b)(1), that explicitly “recognizes that this Court is bound by the

    Eleventh Circuit’s application of Article III standing in Muransky” and challenged jurisdiction

    solely “to preserve the issue for appeal.” (Burgess I, Doc. 32 at 19.) In opposing Defendant’s

    motion, Plaintiff spent five pages arguing that this Court has Article III jurisdiction over her

    FACTA claims. (Burgess I, Doc. 35 at 17-22.)

           On October 4, 2019, the Eleventh Circuit vacated the panel decision in Muransky and

    ordered the case to be reheard en banc. Muranksy v. Godiva Chocolatier, Inc., 16-16486, 2019

    WL 4891989 (11th Cir. Oct. 4, 2019).




                                                    -2-
Case 6:19-cv-02156-WWB-LRH Document 19 Filed 12/23/19 Page 3 of 11 PageID 123




           On October 14, 2019, Plaintiff moved for a stay of Burgess I pending the en banc

    decision in Muransky. (Burgess I, Doc. 40.) The Court later granted Plaintiff’s motion to stay

    Burgess I. (Burgess I, Doc. 44.)

           Meanwhile, on October 16, 2019, Plaintiff filed this duplicative case (“Burgess II”) in

    state court. (Burgess II, Doc. 1-1.) Defendant timely removed Burgess II to this Court on

    November 12, 2019. (Burgess II, Doc. 1.)

           On December 10, 2019, Plaintiff filed the Motion to Remand, in which she asserts she

    “is confident that the Eleventh Circuit or the Supreme Court will find that standing exists,” but

    nonetheless asks the Court to remand this case because Defendant’s notice of removal “does

    not even mention the issue of subject matter jurisdiction.” (Burgess II, Doc. 15 at 3.)

           The Eleventh Circuit has not yet issued its en banc opinion in Muransky.

                                              Argument

    I.     Plaintiff Misstates The Applicable Legal Framework.

           Plaintiff’s entire Motion to Remand is based on the erroneous premise that a notice of

    removal must include an explicit discussion of Article III standing, as well as evidence

    supporting Article III standing. However, the Supreme Court has made crystal clear that a

    notice of removal is subject only to the same notice pleading standards as complaints pursuant

    to Rule 8 of the Federal Rules of Civil Procedure. Dart Cherokee Basin Operating Co., LLC

    v. Owens, 574 U.S. 81, 87-89 (2014). There is no requirement in the Federal Rules of Civil

    Procedure or in any of the removal statutes that a notice of removal—or a complaint for that

    matter—contain an explicit argument concerning Article III jurisdiction. See Fed. R. Civ. P.

    8; 28 U.S.C. §§ 1331, 1332, 1441, 1446. Plaintiff has not identified even a single case (because

    there are none, as far as Defendant is aware) which holds that a notice of removal must contain




                                                    -3-
Case 6:19-cv-02156-WWB-LRH Document 19 Filed 12/23/19 Page 4 of 11 PageID 124




    an explicit discussion of Article III jurisdiction. Here, Plaintiff alleged a claim under a federal

    statute, and Defendant removed the case based on federal question jurisdiction. That is all that

    is required under Dart Cherokee and Rule 8.

           Plaintiff’s argument that “Defendant has the burden of proving all federal subject

    matter jurisdictional prerequisites are met, including the requirements of Article III standing”

    misses the mark. (Doc. 15 at 5.) For purposes of the notice of removal, “[a] statement ‘short

    and plain’ need not contain evidentiary submissions.” Dart Cherokee, 574 U.S. at 84. “When,

    as here, a case is at the pleading stage,” a court’s analysis focuses on whether the complaint

    “allege[s] facts demonstrating” an injury-in-fact sufficient to support standing. Spokeo, Inc. v.

    Robins, 136 S.Ct. 1540, 1547 (2016) (internal quotation marks omitted). Plaintiff does not

    (and cannot) dispute that the face of her complaint alleges a claim under federal law, and that

    Defendant removed this case based on federal question jurisdiction. The only issue the Court

    must decide for purposes of an injury-in-fact challenge to the pleadings is whether Plaintiff’s

    factual allegations, taken as true, state an injury-in-fact that is concrete and particularized

    enough to satisfy Article III’s requirement that federal courts decide only “Cases” and

    “Controversies.” That is a legal question answered by looking at the face of the complaint, not

    a factual question that requires evidentiary submissions. See id. Whether Plaintiff ultimately

    will be able to prove any of the factual allegations in her complaint, and whether Plaintiff

    ultimately will be able to prove that she was injured and is entitled to damages, are all merits

    questions that have nothing to do with injury-in-fact analysis.

           Plaintiff also makes a nonsensical argument that removal “serves no other purpose than

    delaying a resolution on the merits” and consequently “is prejudicial to Plaintiff and the

    putative class.” (Burgess II, Doc. 15 at 7.) However, Defendant has a statutory right to remove




                                                     -4-
Case 6:19-cv-02156-WWB-LRH Document 19 Filed 12/23/19 Page 5 of 11 PageID 125




    cases raising a federal question. See 28 U.S.C. §§ 1331, 1441, 1446; 14C Fed. Prac. & Proc.

    Juris. § 3721 (Rev. 4th ed.) (“[T]he Supreme Court noted that the removal of actions within

    the original jurisdiction of the federal courts is prohibited only if Congress expressly so

    provides—so removability is the norm. Removal gives a defendant who has been sued in a

    state court the right to substitute a federal forum for the state court originally selected by the

    plaintiff.” (citing Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003)). Plaintiff

    does not cite any authority supporting the notion that a court may decline to exercise

    jurisdiction merely because the plaintiff would prefer to stay in state court—a notion that runs

    directly contrary to the removal statutes that give Defendant the right to remove this case. That

    Plaintiff may prefer to litigate this case in state court (while also simultaneously litigating the

    duplicative Burgess I case in federal court) has no bearing on Defendant’s right to remove.

    II.    Defendant Acknowledges This Court Is Bound By Eleventh Circuit Authority
           Concerning Article III Jurisdiction.

           Defendant acknowledges that the Eleventh Circuit previously ruled in Muransky that

    there is Article III jurisdiction over claims like Plaintiff’s. If the Eleventh Circuit’s en banc

    decision affirms Muransky, Defendant acknowledges that this Court will be bound by that

    interpretation of Article III standing. Defendant has not raised any challenges to the Court’s

    jurisdiction in this case, but rather has filed a motion to dismiss based on the first-filed rule

    and on Rule 12(b)(6) pleading deficiencies.

           Plaintiff incorrectly asserts that Defendant is raising lack of Article III jurisdiction in

    Burgess I “as the primary ground for dismissal it seeks there.” (Burgess II, Doc. 15 at 6.)

    However, Defendant’s motion to dismiss Burgess I primarily argues that Plaintiff has failed to

    state a claim, pursuant to Rule 12(b)(6). (Burgess I, Doc. 32 at 5-18.) Defendant’s motion to




                                                     -5-
Case 6:19-cv-02156-WWB-LRH Document 19 Filed 12/23/19 Page 6 of 11 PageID 126




    dismiss in Burgess I only includes a brief alternate argument, pursuant to Rule 12(b)(1), that

    explicitly “recognizes that this Court is bound by the Eleventh Circuit’s application of Article

    III standing in Muransky” and challenges jurisdiction solely “to preserve the issue for appeal.”

    (Burgess I, Doc. 32 at 18-20.) Although Defendant presented the Court in Burgess I with

    authority from other circuits holding that claims like Plaintiff’s do not support Article III

    jurisdiction—and believes those decisions are better reasoned than Muransky—Defendant

    concedes that the Eleventh Circuit’s decision will be controlling on this district court, absent a

    later Supreme Court decision to the contrary.

           In light of Defendant’s explicit acknowledgement in both Burgess I and Burgess II that

    this Court will be bound by Muranksy, Plaintiff’s argument that Defendant cannot “simply

    ignor[e] the issue of subject matter jurisdiction” is entirely irrelevant. (Burgess II, Doc. 15 at

    8; see also id. at 8 n.2 (collecting cases).) In most of the cases Plaintiff cites, the defendant

    removed but then affirmatively argued in the removed case that the court lacked jurisdiction—

    something Defendant has not done here. See Collier v. SP Plus Corp., 889 F.3d 894, 895 (7th

    Cir. 2018) (remanding case after defendant moved to dismiss for lack of subject-matter

    jurisdiction because both parties argued that the plaintiffs lacked Article III standing); Barnes

    v. ARYZTA, LLC, 288 F. Supp. 3d 834 (N.D. Ill. 2017) (remanding case where defendant

    removed and then filed Rule 12(b)(1) motion, even though defendant subsequently withdrew

    Rule 12(b)(1) motion); Terrell v. Costco Wholesale Corp., No. C16-1415JLR, 2017 WL

    2169805, at *1 (W.D. Wash. May 16, 2017) (defendant removed and then argued court lacked

    subject-matter jurisdiction); Black v. Main St. Acquisition Corp., No. 5:11-CV-0577

    LEK/DEP, 2013 WL 1295854, at *1 (N.D.N.Y. Mar. 27, 2013) (defendant removed and then

    argued court lacked subject-matter jurisdiction). In another case, the parties agreed after




                                                    -6-
Case 6:19-cv-02156-WWB-LRH Document 19 Filed 12/23/19 Page 7 of 11 PageID 127




    removal that the court lacked Article III jurisdiction—again something that has not occurred

    here. See Soto v. Great Am. LLC, No. 17-CV-6902, 2018 WL 2364916, at *2 (N.D. Ill. May

    24, 2018) (parties agreed, after plaintiff moved to remand, that court lacked jurisdiction).

           Plaintiff’s remaining cases are not on point. See Black Warrior Riverkeeper, Inc. v.

    U.S. Army Corps of Engineers, 781 F.3d 1271, 1279-83 (11th Cir. 2015) (involving post-

    discovery analysis of whether organization had sufficiently demonstrated its members suffered

    injury-in-fact to support organizational standing); Connecticut State Dental Ass’n v. Anthem

    Health Plans, Inc., 591 F.3d 1337 (11th Cir. 2009) (involving analysis of standing under

    ERISA, not injury-in-fact analysis); Brill v. Countrywide Home Loans, Inc., 427 F.3d 446,

    447–48 (7th Cir. 2005) (discussing which party bears burden of demonstrating jurisdiction);

    McCormick v. Aderholt, 293 F.3d 1254, 1257-58 (11th Cir. 2002) (analyzing whether district

    court properly found parties were citizens of different states for purposes of diversity

    jurisdiction); Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411–12 (11th Cir. 1999)

    (determining, as legal issue based on pleadings, whether state university was citizen of that

    state for purposes of diversity jurisdiction). Two are not even good law. Morongo Band of

    Mission Indians v. Cal. State Bd. Of Equalization, 849 F.2d 1197 (9th Cir. 1988), opinion

    withdrawn and superseded, 858 F.2d 1376 (9th Cir. 1988); Littleton v. Berbling, 468 F.2d 389

    (7th Cir. 1972), rev'd sub nom. O'Shea v. Littleton, 414 U.S. 488 (1974), and vacated sub nom.

    Spomer v. Littleton, 414 U.S. 514 (1974).

           Because federal statutes require a case to be removed within 30 days of service of the

    complaint on the defendant, Defendant did not have the luxury of waiting for a decision in

    Muransky prior to determining whether to remove this case. Defendant acknowledges that if




                                                    -7-
Case 6:19-cv-02156-WWB-LRH Document 19 Filed 12/23/19 Page 8 of 11 PageID 128




    Muransky is affirmed, this Court has Article III jurisdiction over Plaintiff’s claims in both

    Burgess I and Burgess II.

    III.   Plaintiff Is Not Entitled To Fees And Costs.

           Even if the Court were to remand this case, which it should not, the cases Plaintiff cites

    make clear that she is not entitled to an award of fees or costs. “Absent unusual circumstances,

    courts may award attorney’s fees under § 1447(c) only where the removing party lacked an

    objectively reasonable basis for seeking removal. Conversely, when an objectively reasonable

    basis exists, fees should be denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141

    (2005). Here, the fact that the Eleventh Circuit has previously held in Muransky that federal

    courts do have Article III jurisdiction over claims like Plaintiff’s, gives Defendant an

    objectively reasonable basis for removal, regardless of how Muransky ultimately is decided.

    See Mocek, 220 F. Supp. 3d at 914–15 (explaining that sanctions would not have been

    appropriate if defendant had “[sought] to establish federal jurisdiction, regardless of whether I

    may ultimately have concluded that plaintiff lacked standing under Spokeo”); Soto, 2018 WL

    2364916, at *6 (denying plaintiff’s motion for fees and costs where defendant had reasonable

    basis for seeking to establish jurisdiction, even though court ultimately remanded case).

    IV.    Plaintiff’s Inconsistent Motions Violate The FCRA’s Prohibition On Frivolous
           Motions And Entitle Defendant To Its Fees And Costs.

           The Fair Credit Reporting Act, of which FACTA is a part, provides that “[u]pon a

    finding by the court that an unsuccessful pleading, motion, or other paper filed in connection

    with an action under this section was filed in bad faith or for purposes of harassment, the court

    shall award to the prevailing party attorney’s fees reasonable in relation to the work expended

    in responding to the pleading, motion, or other paper.” 15 U.S.C. § 1681n(c). Similarly,




                                                    -8-
Case 6:19-cv-02156-WWB-LRH Document 19 Filed 12/23/19 Page 9 of 11 PageID 129




    federal law specifies that “[a]ny attorney…who so multiplies the proceedings in any case

    unreasonably and vexatiously may be required by the court to satisfy personally the excess

    costs, expenses, and attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C.

    § 1927.

           Defendant should be awarded its fees and costs incurred in responding to Plaintiff’s

    Motion to Remand under Section 1681n(c), Section 1927, or the Court’s inherent authority.

    Plaintiff invoked this Court’s jurisdiction over her claims by filing Burgess I in federal court,

    and has argued extensively in Burgess I that the Court has Article III jurisdiction over her

    claims. (Burgess I, Doc. 35 at 17-22 (arguing, in opposition to Defendant’s motion to dismiss

    that this Court has Article III jurisdiction over her FACTA claims).) Even Plaintiff’s Motion

    to Remand filed in Burgess II asserts she “is confident that the Eleventh Circuit or the Supreme

    Court will find that standing exists.” (Burgess II, Doc. 15 at 3.) Yet despite taking the position

    in both Burgess I and Burgess II that this Court has Article III jurisdiction over her claims, she

    has asked the Court to remand Burgess II for lack of Article III jurisdiction.

           Plaintiff’s   conduct—simultaneously       invoking    and    disavowing     the   Court’s

    jurisdiction—is, ironically, precisely the circumstance under which the court awarded

    sanctions in the case that Plaintiff cites in her Motion to Remand. See Mocek, 220 F. Supp. 3d

    at 914 (awarding sanctions where party “tried to have it both ways by asserting, then

    immediately disavowing, federal jurisdiction”). Defendant respectfully requests that the Court

    award Defendant its fees and costs incurred in responding to Plaintiff’s frivolous motion to

    remand. See Peer v. Lewis, 571 F. App’x 840, 844 (11th Cir. 2014) (affirming imposition of

    sanctions under court’s inherent authority where party pursued frivolous Fair Credit Reporting

    Act case).




                                                    -9-
Case 6:19-cv-02156-WWB-LRH Document 19 Filed 12/23/19 Page 10 of 11 PageID 130




                      Request for Oral Argument Under Local Rule 3.01(j)

           Defendant respectfully requests oral argument on this motion. Defendant estimates

    that the time required for oral argument will be one (1) hour.

                                             Conclusion

           For the foregoing reasons, Universal City Development Partners, Ltd. respectfully

    requests that the Court enter an Order denying Plaintiff’s Motion to Remand.



     Dated: December 23, 2019                         Respectfully submitted,

                                                      UNIVERSAL CITY DEVELOPMENT
                                                      PARTNERS, LTD.

                                                      By: /s/ Joel Griswold

                                                      Joel Griswold jcgriswold@bakerlaw.com
                                                      rbouey@bakerlaw.com
                                                      BAKER & HOSTETLER LLP
                                                      200 S. Orange Ave., Suite 2300
                                                      Orlando, Florida 32801-3432
                                                      Telephone: (407) 649-4088
                                                      Facsimile: (407) 841-0168

                                                      Counsel for Defendant,
                                                      Universal City Development Partners, Ltd.




                                                   - 10 -
Case 6:19-cv-02156-WWB-LRH Document 19 Filed 12/23/19 Page 11 of 11 PageID 131




                                   CERTIFICATE OF SERVICE
            The undersigned, an attorney, hereby certifies that a true and correct copy of the above

    and foregoing document was served this 23rd day of December, 2019, via the court’s CM/ECF

    system upon all counsel of record.




                                                  /s/ Joel Griswold
                                                  Joel Griswold




                                                   - 11 -
    4828-1163-4862.1
